11-1539-cv
Mental Hygiene Legal Servs. v. Schneiderman

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 20th day of June, two thousand twelve.

PRESENT:

      GUIDO CALABRESI,
      JOSÉ A. CABRANES,
      RAYMOND J. LOHIER, JR.,
                   Circuit Judges.
__________________________________________

Mental Hygiene Legal Services,

                    Plaintiff-Appellee,

                              v.                                       No. 11-1539-cv

Eric T. Schneiderman, in his official capacity as
Attorney General of the State of New York,
Andrew Cuomo, in his official capacity as
Governor of the State of New York,
Michael Hogan, in his official capacity as
Commissioner of the New York State
Office of Mental Health, Brian Fischer,
in his official capacity as Commissioner of the
New York State Department of Correctional Services,
Courtney Burke, in her official capacity as
Commissioner of the New York State Office
of Developmental Disabilities,

            Defendants-Appellees.
__________________________________________


                                                   1
FOR PLAINTIFF-APPELLEE:                                     SADIE ZEA ISHEE (Dennis Bruce Feld, on the
                                                            brief), Mental Hygiene Legal Services, New
                                                            York, NY.

FOR DEFENDANTS-APPELLANTS:                                  STEVEN C. WU (Barbara D. Underwood,
                                                            Benjamin N. Gutman, and Cecelia C. Chang,
                                                            on the brief), for Eric T. Schneiderman, Attorney
                                                            General of the State of New York, New York,
                                                            NY.

        Appeal from the April 7, 2011 order of the United States District Court for the Southern
District of New York (Deborah A. Batts, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court is VACATED and
REMANDED.

        Defendants-appellants—Eric T. Schneiderman, Attorney General of the State of New York,
Andrew Cuomo, Governor of the State of New York, Michael Hogan, Commissioner of the New
York State Office of Mental Health, Brian Fischer, Commissioner of the New York State
Department of Correctional Services, and Courtney Burke, Commissioner of the New York State
Office of Developmental Disabilities (jointly, “defendants”)—appeal from the April 7, 2011 order of
the District Court granting a permanent injunction with respect to certain provisions of New York
Mental Hygiene Law Article 10. N.Y. Mental Hyg. Law § 10. We assume the parties’ familiarity
with the underlying facts, the procedural history of the case, and the issues on appeal.

        We review a district court’s grant of a permanent injunction for abuse of discretion. Roach v.
Morse, 440 F.3d 53, 56 (2d Cir. 2006); see also Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008) (explaining
that the term of art “abuse of discretion” includes errors of law).

        Upon review of the record and the arguments of counsel, it is hereby ordered that the April
7, 2011 order of the District Court is VACATED and REMANDED for reconsideration in light
of our decision in Disability Advocates, Inc. v. New York Coalition for Quality Assisted Living, Inc., 675 F.3d
149 (2d Cir. 2012). On remand, the parties shall have a full opportunity to adduce any facts relevant
to the question of whether plaintiff-appellee Mental Hygiene Legal Services can establish any of the
“indicia of membership” required for a nonmembership organization to assert associational
standing.




                                                   2
         We intimate no view on the merits of the defendants’ other arguments. In the interest of
judicial economy, any future proceedings on appeal shall be assigned to this panel.


                                              FOR THE COURT,
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                              3